[Cite as Wallace v. Ganley Auto Group, 2011-Ohio-2909.]


         Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 95081




                          APRIL WALLACE, ET AL.
                                                          PLAINTIFFS-APPELLANTS

                                                   vs.

              THE GANLEY AUTO GROUP, ET AL.
                                                          DEFENDANTS-APPELLEES




                                         JUDGMENT:
                                          AFFIRMED


                                 Civil Appeal from the
                        Cuyahoga County Court of Common Pleas
                                 Case No. CV-662122

        BEFORE:           Keough, J., Cooney, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED:                           June 16, 2011
ATTORNEYS FOR APPELLANTS

Ronald I. Frederick
Ronald Frederick & Associates Co., L.P.A.
1370 Ontario Street, Suite 1240
Cleveland, OH 44113-1971

F. Paul Bland, Jr., pro hac vice
Claire Prestel, pro hac vice
Public Justice, P.C.
1825 K Street NW, Suite 200
Washington, D.C. 20006

ATTORNEYS FOR APPELLEES

Paul R. Harris
David D. Yeagley
Ulmer & Berne LLP
Skylight Office Tower
1660 West 2nd St., Suite 1100
Cleveland, OH 44113-1448




KATHLEEN ANN KEOUGH, J.:

      {¶ 1} Plaintiffs-appellants, April Wallace, Carolyn Murray, and Jacob

Gordon (collectively “appellants”), appeal from the trial court’s judgment

granting the motion to stay pending arbitration of defendants-appellees,

Ganley Auto Group, Ganley Management Co., Ganley Chevrolet, Inc., Ganley

Bedford Imports, Inc., and Ganley, Inc. (“Ganley” or collectively “Ganley

defendants”). For the reasons that follow, we affirm.

      I.    Overview
      {¶ 2} Wallace, Murray, and Gordon purchased pre-owned vehicles from

Ganley dealerships. They subsequently filed a putative class action, alleging

that the Ganley defendants sold them (and others) vehicles that had

previously been titled to rental car companies and used as rental cars and

knowingly failed to disclose their knowledge as to the history of each such

vehicle. Appellants asserted claims for violation of Ohio’s Consumer Sales

Protection Act (“CSPA”), R.C. 1345.01 et seq., and for fraud.

      {¶ 3} In response to the complaint, Ganley filed a motion to dismiss or

stay pending arbitration (“motion to stay”) and asked the court to enforce the

arbitration agreement set forth in each of the appellants’ motor vehicle

purchase contracts.     In response to the motion to stay, appellants sought

discovery, which the trial court permitted as to “the enforceability of the

arbitration provision at issue in this case” as related to the named plaintiffs.

Appellants subsequently propounded interrogatories, document requests, and

requests for admissions. They then filed a motion to compel responses to

their discovery requests, which the trial court denied, ruling that “the

information sought by the plaintiffs is irrelevant, and outside the scope of the

court’s order * * *.”

      {¶ 4} Appellants then filed a brief opposing Ganley’s motion to stay and

the matter proceeded to a hearing before the court. Wallace, Murray, and

Gordon did not appear for the hearing nor did they present any witnesses.
Ganley presented the testimony of Russell Harris, Ganley’s general counsel,

regarding the origin and terms of the arbitration agreements signed by

Wallace, Murray, and Gordon when they purchased their vehicles.

     {¶ 5} The trial court subsequently granted Ganley’s motion to stay.

     II.   Motion to Stay Pending Arbitration

     {¶ 6} The arbitration agreement signed separately by Wallace, Murray,

and Gordon was prominently set out in each purchase contract in red ink in

capital letters as a separate agreement with a separate signature line. The

agreement signed by Wallace and Gordon stated:

     {¶ 7} “ARBITRATION:        ANY   DISPUTE     BETWEEN       YOU    AND

DEALER (SELLER) WILL BE RESOLVED BY BINDING ARBITRATION.

YOU GIVE UP YOUR RIGHT TO GO TO COURT TO ASSERT YOUR

RIGHTS IN THIS SALES TRANSACTION AND ANY FUTURE SERVICE

TRANSACTIONS WITH DEALER. (EXCEPT FOR ANY CLAIM IN SMALL

CLAIMS COURT).        YOUR RIGHTS WILL BE DETERMINED BY A

NEUTRAL ARBITRATOR, NOT A JUDGE OR JURY.                          YOU ARE

ENTITLED TO A FAIR HEARING, BUT ARBITRATION PROCEDURES

ARE SIMPLER AND MORE LIMITED THAN RULES APPLICABLE IN

COURT.     ARBITRATOR DECISIONS ARE AS ENFORCEABLE AS ANY

COURT ORDER AND ARE SUBJECT TO A VERY LIMITED REVIEW BY A

COURT.      SEE    BACK    OF    THIS   CONTRACT       FOR    ADDITIONAL
ARBITRATION TERMS.”1

       {¶ 8} The back of the purchase contract, at the bottom of the page,

under the heading “ADDITIONAL ARBITRATION TERMS,” contained four

paragraphs that gave more information about the arbitration proceedings.

Paragraph one explained that any arbitration proceeding would be conducted

in accordance with the rules of the American Arbitration Association (“AAA”).

 In addition, it stated that “[c]lass action claims or other joinder or

consolidation of claims of multiple purchasers under different purchase

contracts are and shall be prohibited in any arbitration proceeding.”

       {¶ 9} The second paragraph advised that “[t]he dealership hopes that

you would first attempt to resolve any complaint you may have after purchase

or service through the General Manager of the dealership. If you are unable

to resolve your complaint at the dealership, you should contact Ganley

Management Co. * * *, Attention: Russell W. Harris, General Counsel * * *.”

 The third paragraph explained that some “small claims” could be filed in

small claims court, but the purchaser was required to use AAA arbitration

procedures if the claim exceeded the jurisdiction of the small claims court. It

stated further that the “dealership will pay or reimburse you for any

arbitration fee imposed by AAA * * *.” Finally, the fourth paragraph set


         Murray signed a slightly revised version of Ganley’s arbitration clause, which did not include
       1


the “as enforceable” and “simpler and more limited” language.
forth the AAA website, address, and telephone number, and advised that

more information about arbitration could be obtained by accessing the AAA

website or contacting AAA directly.

      {¶ 10} In their first assignment of error, appellants contend that the

trial court erred in granting Ganley’s motion to stay pending arbitration

because the arbitration clause:       (1) is void as a matter of public policy

because it bans class action arbitration; (2) is substantively and procedurally

unconscionable; and (3) does not apply to appellants’ claims.

      {¶ 11} This court reviews de novo whether an arbitration agreement

alleged to be unconscionable is enforceable; however, factual findings of the

trial court must be afforded great deference. Taylor Bldg. Corp. of Am. v.

Benfield, 117 Ohio St.3d 352, 2008-Ohio-938, 884 N.E.2d 12, ¶2.

      {¶ 12} R.C. 2711.01(A) states that “[a] provision in any written contract

* * * to settle by arbitration a controversy that subsequently arises out of the

contract * * * shall be valid, irrevocable, and enforceable, except upon

grounds that exist at law or in equity for the revocation of any contract.”

      {¶ 13} Ohio courts recognize a “presumption favoring arbitration” that

arises “when the claim in dispute falls within the scope of the arbitration

provision.” Williams v. Aetna Fin. Co. (1998), 83 Ohio St.3d 464, 471, 700

N.E.2d 859.    Ohio’s “strong policy favoring arbitration” is consistent with

federal law supporting arbitration, as set forth in the Federal Arbitration Act
(“FAA”), 9 U.S.C. Section 1, et seq. Taylor, supra, fn.1.

         {¶ 14} Ohio law requires a stay of proceedings when an arbitrable

dispute has been improperly brought before a court. See, e.g., McGuffey v.

LensCrafters, Inc. (2001), 141 Ohio App.3d 44, 50, 749 N.E.2d 825 (noting

that a trial court “shall” stay proceedings pending arbitration once it is

satisfied that an issue is arbitrable); Sasaki v. McKinnon (1997), 124 Ohio

App.3d 613, 618, 707 N.E.2d 9 (“The Ohio Arbitration Act, which strongly

favors arbitration, compels the court to review the arbitration clause at issue

and, if the court is satisfied that the dispute or claim is covered by the

arbitration clause, give effect to the clause and stay the proceedings pursuant

to R.C. 2711.02.”) Any doubts regarding arbitration should be resolved in its

favor.     Ignazio v. Clear Channel Broadcasting, Inc., 113 Ohio St.3d 276,

2007-Ohio-1947, 865 N.E.2d 18, ¶18.

         {¶ 15} Despite this strong policy favoring arbitration, appellants contend

that the clause at issue is void as against public policy because it bans class

action arbitration. They argue that the class action mechanism is “critical”

to enforcing consumer protection laws and, therefore, the CSPA contains an

unexpressed policy favoring class actions. Therefore, they contend, the class

action ban found in Ganley’s arbitration clause “invades the policy

considerations of the CSPA” and is consequently void as against public policy.

 We do not agree.
      {¶ 16} Recently, in AT&T Mobility LLC v. Concepcion (2011), 563 U.S.

__, 131 S.Ct. 1740, __ L.Ed.2d __, the United States Supreme Court

considered whether enforcement of arbitration clauses could be conditioned

upon the availability of classwide arbitration procedures.          The sales

agreement involved in Concepcion provided for arbitration of all disputes, but

prohibited classwide arbitration. When a dispute arose, the buyers sued

AT&T and their suit was consolidated with a class action.         The federal

district court denied AT&T’s motion to compel arbitration under the

agreement, finding the arbitration clause         unconscionable because it

prohibited classwide arbitration in violation of a California judicial rule

classifying most collective-arbitration waivers in consumer contracts as

unconscionable. The Ninth Circuit agreed.

      {¶ 17} The United States Supreme Court reversed.          It noted that

arbitration is a matter of contract, and thus parties may agree to limit the

issues subject to arbitration, to arbitrate according to specific rules, and to

limit with whom a party will arbitrate its disputes. Id. at 1748-49. It noted

further that the FAA’s “overarching purpose” is “to ensure the enforcement of

arbitration agreements according to their terms so as to facilitate streamlined

proceedings.” Id. at 1748. The Court found that the switch from bilateral to

class arbitration sacrifices arbitration’s informality and “makes the process

slower, more costly, and more likely to generate procedural morass than final
judgment.”     Id. at 1751.     Further, the Court found that “[a]rbitration is

poorly suited to the higher stakes of class litigation.”            Id. at 1752.

Accordingly, the Court found that “[r]equiring the availability of classwide

arbitration interferes with fundamental attributes of arbitration and thus

creates a scheme inconsistent with the FAA,” which “was designed to promote

arbitration.” Id. at 1748.

      {¶ 18} Additionally, the Court found that states may not require a

procedure, such as class-wide arbitration, that is inconsistent with the FAA,

even if the procedure may be desirable for other reasons. Id. at 1753. Thus,

the Court held that California’s judicial rule prohibiting class-action waivers

in arbitration agreements was preempted by the FAA. Id.

      {¶ 19} In light of the Supreme Court’s holding in Concepcion, appellants’

argument that Ganley’s arbitration clause is unenforceable because it bans

class actions is without merit. Appellants would have us make a rule that,

at least with respect to the CSPA, any arbitration agreement that bans class

actions   is   unenforceable.      Concepcion,   however,   makes    clear   that

enforcement of arbitration clauses cannot be conditioned upon the availability

of classwide arbitration. Further, it makes clear that courts may not apply

judicial rules in a way that frustrates the purpose of the FAA, which favors

the enforcement of arbitration agreements according to their terms. Hence,

even if we were to find that the CSPA contains a policy favoring class actions
(an issue we need not decide), this court may not apply that policy in a way

that disfavors arbitration.   Appellants next argue that Ganley’s arbitration

agreement is unconscionable and therefore unenforceable.             Although

arbitration is encouraged as a way to settle disputes, an arbitration clause is

not enforceable if it is unconscionable.     Felix v. Ganley Chevrolet, Inc.,

Cuyahoga App. Nos. 86990 and 86991, 2006-Ohio-4500, ¶15.

      {¶ 20} “Unconscionability is generally recognized to include an absence

of meaningful choice on the part of one of the parties to a contract, combined

with contract terms that are unreasonably favorable to the other party.”

Collins v. Click Camera & Video, Inc. (1993), 86 Ohio App.3d 826, 834, 621

N.E.2d 1294.       It embodies two separate concepts: (1) unfair and

unreasonable contract terms, i.e., substantive unconscionability; and (2)

“individualized circumstances surrounding each of the parties to a contract

such that no voluntary meeting of the minds was possible, i.e., procedural

unconscionability.”   Olah v. Ganley Chevrolet, Inc., Cuyahoga App. No.

86132, 2006-Ohio-694, ¶14, citing Collins, supra.        The party asserting

unconscionabilty of a contract must prove both substantive and procedural

unconscionability. Taylor, ¶52.

      {¶ 21} Substantive unconscionability pertains to the contract itself,

without any consideration of the individual contracting parties, and requires

a determination of whether the contract terms are commercially reasonable
in the context of the transaction involved. Sikes v. Ganley Pontiac Honda,

Inc., Cuyahoga App. No. 82889, 2004-Ohio-155, ¶11, citing Collins, supra.

“Procedural unconscionability involves factors bearing on the relative

bargaining position of the contracting parties, such as age, education,

intelligence, business acumen and experience, relative bargaining power, who

drafted the contract, whether the terms were explained to the weaker party,

whether alterations in the printed terms were possible, [and] whether there

were alternative sources of supply for the goods in question.” Collins at 834.

       {¶ 22} Appellants     contend    that     the   arbitration    agreements       are

substantively     unconscionable       because    they     contain    “confusing”   and

“misleading” language. First, they argue that the language suggesting that

the dealership “hopes” a consumer would first try to resolve any complaint

with   Ganley’s    general    counsel     is   confusing    because     it   imposes    a

“pre-arbitration exhaustion requirement” that suggests to consumers that

they must exhaust their claims with Ganley’s general counsel before

proceeding to arbitration. But a fair reading of this language demonstrates

there is no such requirement; the arbitration provision merely invites a

customer to try to informally resolve a dispute before initiating formal

proceedings.

       {¶ 23} Next, appellants contend that the arbitration agreements they

signed are substantively unconscionable because they contain language
similar to that found misleading and unenforceable by this court in Olah,

supra, and Felix, supra. In Olah, this court analyzed Ganley’s arbitration

clause and concluded: “[W]e find that the arbitration provision by its

incompleteness is not only confusing, but misleading and thus substantively

unconscionable. Accepting the arbitration clause as written, plaintiffs could

not have known what being bound to arbitration really meant. The clause

does not include some very important and material information plaintiffs

would have needed in order to make an informed decision about whether to

agree to arbitration.        Because of the absence of any details about the

arbitration process that plaintiffs would be bound to, we conclude that when

they signed the purchase agreement[,] plaintiffs were substantially less

informed than defendant.” Id., ¶26. The Felix court adopted the reasoning

of Olah and likewise found Ganley’s arbitration clause substantively

unconscionable.

       {¶ 24} Although the arbitration clause signed by appellants contains the

language objected to in Olah and Felix,2 it also contains significant additional

information regarding arbitration that was not included in the clause at issue

in those cases. Instead of directing the purchaser to “see general manager

for information regarding arbitration process,” as in Olah and Felix, the


        The agreement signed by Murray does not contain the “as enforceable” and “simpler and
       2


more limited” language that the Olah court found troublesome.
clause appellants signed directed them to four paragraphs on the back of the

agreement, which contain specific information about the arbitration process

that was missing in Olah and Felix. In light of this additional information,

we do not agree that appellants “could not have known what being bound to

arbitration really meant,” Olah, ¶26, or that they “were substantially less

informed” than Ganley when they signed the arbitration agreement. Id.

       {¶ 25} Furthermore, the statement that “arbitration procedures are

simpler and more limited than rules applicable in court,” which this court

found “troublesome” in Olah and Felix, is indeed an accurate statement of the

law.   See, e.g., Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.

(1985), 473 U.S. 614, 628, 105 S.Ct. 3346, 87 L.Ed.2d 444 (a party “trades the

procedures and opportunity for review of the courtroom for the simplicity,

informality, and expedition of arbitration”); Preston v. Ferrer (2008), 552 U.S.

346, 358, 28 S.Ct. 978, 169 L.Ed.2d 917 (“A prime objective of an agreement

to arbitrate is to achieve streamlined proceedings and expeditious results.”).

       {¶ 26} Appellants also contend that Ganley’s arbitration agreement is

substantively unconscionable because it contains hidden fees. Specifically,

they argue that although the agreement provides that arbitration will be

governed by AAA’s consumer rules, they seek injunctive relief, which will

require additional fees than those required under AAA’s consumer rules.

This argument fails as well because the agreement specifically provides that
Ganley will pay the costs associated with arbitrating any dispute.

      {¶ 27} Because      appellants    failed     to      sustain     their     burden    of

demonstrating substantive unconscionability, we need not determine whether

Ganley’s arbitration clause is procedurally unconscionable. Taylor, ¶53 (the

party challenging a contract as unconscionable must prove “a quantum” of

both procedural and substantive unconscionability).                  Nevertheless, in the

interest of justice, we address appellants’ arguments.

      {¶ 28} Appellants     first   contend      that    the    arbitration       clause   is

procedurally unconscionable because Ganley is “a large business operation,”

whereas   appellants      are   neither     highly      educated      nor      “sophisticated

businesspeople.”

      {¶ 29} Ganley and appellants were no doubt in unequal bargaining

positions. However, an unequal bargaining position is not, in and of itself, a

sufficient reason to hold an arbitration agreement unenforceable. Gilman v.

Interstate/Johnson Lane Corp. (1991), 500 U.S. 20, 33, 111 S.Ct. 1647, 114

L.Ed.2d 26. There must be some evidence that, as a result of the imbalance,

the party in the weaker position was defrauded or coerced into agreeing to the

arbitration clause. Id. Appellants make no such allegations.

      {¶ 30} Appellants     also    argue   that     the    clause     was      procedurally

unconscionable because it was contained in a pre-printed form and no one

explained the clause to them. But the Ohio Supreme Court has held that a
“showing that a contract is preprinted and that the arbitration clause is a

required term, without more, fails to demonstrate the unconscionability of the

arbitration clause.” Taylor, supra, ¶45; see, also, Alexander v. Wells Fargo

Fin. Ohio 1, Inc., Cuyahoga App. No. 89277, 2009-Ohio-4873, ¶12.

      {¶ 31} Furthermore, the law does not require that each aspect of a

contract be explained orally prior to signing the contract.     A party to a

contract is responsible for reading what he signs.      ABM Farms, Inc. v.

Woods, 81 Ohio St.3d 498, 503, 1998-Ohio-612, 692 N.E.2d 574; Haller v.

Borror Corp. (1990), 50 Ohio St.3d 10, 14, 552 N.E.2d 207. “To be sure, an

arbitration clause in a consumer contract with some characteristics of an

adhesion contract ‘necessarily engenders more reservations than an

arbitration clause in a different setting,’ such as a collective bargaining

agreement or a commercial contract between two businesses.” Taylor, ¶50,

quoting Williams v. Aetna Fin. Co., 83 Ohio St.3d 464, 472, 1998-Ohio-294,

700 N.E.2d 859.     Nevertheless, the Ohio Supreme Court has declined to

require more specific disclosures when arbitration is concerned, reasoning

that form contracts lower transaction costs and benefit consumers through

lower prices. Taylor, ¶50. Thus, Ganley had no independent duty to point

out or explain the arbitration clause to appellants.

      {¶ 32} Our review of the arbitration agreement indicates that its terms

were clearly laid out for appellants. The clause is written in red ink on the
first page of the sales agreement.     It explicitly states that it pertains to

arbitration, with a separate signature line, and its terms are specifically

listed directly above the signature line, all in upper case type. Moreover,

above each appellant’s signature on the contract is the phrase: “Purchaser

hereby represents that the purchaser * * * has read and understands the

terms and conditions on the front and back of this contract.” Accordingly,

appellants’ argument that the clause is unconscionable because they did not

“understand” it is not persuasive.

      {¶ 33} Last, appellants contend that the trial court erred in granting

Ganley’s motion to stay pending arbitration because the arbitration clause

does not apply to their claims. They contend that the clause refers only to

disputes relating to the vehicle purchase contract, and does not extend to

claims that are “related” to that parties’ sales transaction. They argue that

because their claims relate to Ganley’s alleged failure to disclose facts before

they signed the purchase agreement containing the arbitration clause, their

claims originated before the contract was signed and thus are not covered by

the agreement to arbitrate.

      {¶ 34} “An arbitration clause in a contract should not be denied effect

unless it may be said with positive assurance that the clause is not

susceptible of an interpretation that covers the asserted dispute.” Melia v.

Office Max N. Am., Inc., Cuyahoga App. No. 87249, 2006-Ohio-4765, ¶15.
Moreover, an “arbitration clause that is very broad and purports to

encompass ‘all’ claims arising from the contract creates a presumption that

the parties agreed to arbitrate all disputes, unless the dispute is expressly

excluded, or if there is very strong evidence to show that the claim should be

excluded.”      Burkey   v.   Speegle,   Portage   App.   No.       2003-P-0113,

2004-Ohio-4388, ¶18, citing Ohio State Dept. of Adm. Serv. v. Moody/Nolan

Ltd., Inc. (Dec. 12, 2000), Franklin App. No. 00AP-336.

      {¶ 35} In Burkey, supra, the seller of real estate sued a realtor for breach

of fiduciary duty based on representations made by the realtor prior to the

sale of the property.    When the realtor moved to enforce the arbitration

clause contained in the sales contract, which covered “[any dispute]

concerning this contract,” the seller argued that the clause was not applicable

because her claim related to conduct that occurred before she signed the sales

contract. The Eleventh District rejected that argument, and held “it is clear

that [the seller’s] claim against [the realtor] arises from the formation of the

contract for sale of the property.” Id., ¶17. The court stated that “the basis

of [the seller’s] claim indicates why she formed the contract in question and,

therefore, falls under a reasonable interpretation of the arbitration clause * *

*.” Id., ¶20.

      {¶ 36} As in Burkey, it is clear that appellants’ claims arise from the

formation of the purchase agreement: appellants allege that Ganley sold them
rental cars without disclosing that the cars had previously been used as such.

 But for the transactions governed by the purchase agreement, appellants

would have no basis to institute any legal proceeding.             Because the

arbitration clause at issue broadly covers “any dispute between you and

dealer (seller),” appellants’ claims are indeed covered by the clause.

      {¶ 37} Appellants’ first assignment of error is overruled.

      III.   Motion to Compel Discovery

      {¶ 38} In their second assignment of error, appellants contend that the

trial court erred in denying their motion to compel discovery.

      {¶ 39} A trial court has broad discretion on decisions regarding

discovery matters.      Dandrew v. Silver, Cuyahoga App. No. 86089,

2005-Ohio-6355, ¶35. Absent an abuse of discretion, an appellate court must

affirm a trial court’s disposition of discovery issues. State ex rel. The V Cos.

v. Marshall, 81 Ohio St.3d 467, 469, 1998-Ohio-329, 692 N.E.2d 198.

      {¶ 40} Our review of the record indicates that the trial court permitted

arbitration-related discovery, but limited it to matters relating to “the

enforceability of the arbitration provision at issue in this case” and to the

“plaintiffs named in the first and second amended complaints.” Appellants

then propounded 41 separate requests for production of documents on each of

the Ganley defendants, as well as numerous interrogatories.

      {¶ 41} Appellants’ document requests clearly exceeded the scope of the
trial court’s discovery order. For example, appellants sought all documents

related to “income levels, credit ratings, or credit scores” of all customers for

the five-year period between January 1, 2004 and the present.           Another

request asked for “[t]he entire customer contracts for the transactions

referred to in Olah v. Ganley Chevrolet and in Felix v. Ganley Chevrolet.”

Other requests sought all documents related to all arbitrations, all small

claims actions, and all class action proceedings between Ganley and any of its

customers.   Another request sought documents for the period January 1,

2004 to the present regarding “the number and percentage of other auto

dealers’ customers who financed their purchase and the percentage of the sale

or lease price that customers of other auto dealers financed.”       (Emphasis

added.)

      {¶ 42} Appellants’   interrogatories likewise exceeded the scope of

discovery. For instance, appellants asked Ganley to identify “each and every

class action proceeding” and “every other court proceeding” in which it had

been involved “[f]or the period from three years before” it started “using an

arbitration provision” until the present.

      {¶ 43} In its judgment entry denying appellants’ motion to compel, the

trial court ruled that the broad discovery sought by appellants was not

relevant to how the arbitration agreement between Ganley and each

individual appellant was unconscionable.       The court ruled that “the only
relevant information needed to determine whether the arbitration agreement

is unconscionable pertains to the facts and circumstances surrounding each of

the named plaintiffs only.”

         {¶ 44} We find no abuse of discretion in the trial court’s ruling.   As the

trial court stated in its entry, “a determination of unconscionability is a

fact-sensitive question that requires a case-by-case review of the surrounding

circumstances. Brunke v. Ohio State Home Serv., Inc., Lorain App. No.

08CA009320, 2008-Ohio-5394, ¶8.”           Accordingly, the trial court properly

limited discovery to the enforceability of the arbitration provision as it

pertained to Wallace, Murray, and Gordon, the named plaintiffs. Appellants’

discovery requests far exceeded the limitations set by the court, and sought

documents and information that were not relevant to the issue before the

court.     Furthermore, appellants’ interrogatories were served upon “The

Ganley Auto Group,” which is not a legally cognizable entity.                 Hence,

appellants’ motion to compel was properly denied.

         {¶ 45} Appellants’ second assignment of error is therefore overruled.

         Affirmed.

         It is ordered that appellees recover from appellants costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate be sent to said court to carry this

judgment into execution.
     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

COLLEEN CONWAY COONEY, P.J., and
KENNETH A. ROCCO, J., CONCUR